Citation Nr: 0935016	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected bilateral knee 
disability. 

2.  Entitlement to service connection for a bilateral ankle 
disability secondary to service-connected bilateral knee 
disability. 

3.  Entitlement to service connection for a low back 
disability secondary to service-connected bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from December 1969 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2006, the Board remanded for further development.   

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current ankle disability 
related to service-connected knee disability and/or service. 

2.  The Veteran does not have current hip disability related 
to service-connected knee disability and/or service. 


CONCLUSIONS OF LAW

1.  A bilateral ankle disability is not proximately due to or 
the result of the bilateral service-connected knee 
disability, nor was it incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

1.  A bilateral hip disability is not proximately due to or 
the result of the bilateral service-connected knee 
disability, nor was it incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2008, June 2008, January 
2009, March 2009, and May 2009, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In April 
2008, June 2008, January 2009, and May 2009, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially contends that he has bilateral hip 
and ankle disability secondary to service-connected bilateral 
knee disability. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran does not have a current hip or ankle disability. 
VA and private treatment records show assessments of hip and 
ankle pain.  However, symptoms such as pain alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The record reflects a diagnosis of 
degenerative changes on x-ray examination of the hips and 
pelvis in an April 2002 letter from S. M. Wheeler, M.D.; 
later that month Dr. Wheeler indicates that the Veteran had 
bursitis of the hips.  An August 2002 VA examination report 
noted strain of the ankles and hips.  However, on VA 
examination in February 2003, the hips and ankles were normal 
and the examiner specifically commented the x-rays of the 
hips and ankles were within normal limits.  The remaining 
record of treatment is negative for any diagnosis of ankle or 
hip disability.  While private medical reports suggest 
abnormality of the pelvis and/or hip on x-ray studies in 
April 2002 and later impressions of bursitis of the hips and 
bilateral hip and ankle strain, the most recent examination, 
which included x-rays of the hips and ankles revealed normal 
findings and no evidence of pathology.  This is the most 
current evidence and the most complete as it refers to 
specific radiographic findings incorporated with range of 
motion testing and testing for rheumatoid factor (which was 
negative for pathology).  Accordingly, a clear preponderance 
of the evidence is against a finding that the Veteran 
currently has bilateral ankle or hip disability.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  As 
noted above, in the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, service connection for 
bilateral ankle and/or hip disability is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a bilateral ankle disability related to 
service-connected bilateral knee disability and/or service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral ankle disability secondary 
to service-connected bilateral knee disability is denied. 

Service connection for bilateral hip disability secondary to 
service-connected bilateral knee disability is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the Veteran seeks service connection for low 
back disability as secondary to his service-connected 
bilateral knee disability.  While service treatment records 
are silent for any complaints related to the low back, the 
Veteran currently has degenerative changes in the low back 
(as noted in a March 2008 VA treatment record).  On remand, 
he should be afforded an examination(s) to determine if 
current low back disability is related to service or service-
connected bilateral knee disabilities.  The examiner should 
also address whether low back disability permanently worsened 
or was aggravated as a result of his service-connected 
bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
examination(s) the nature and etiology 
of any low back disability.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

For any low back disability identified, 
the examiner should opine whether there 
is a 50 percent probability or greater 
that it is related to service or the 
Veteran's service-connected bilateral 
knee disability.   If not, the examiner 
should indicate whether any current low 
back disability has undergone a 
permanent increase in severity due to 
the service-connected bilateral knee 
disability, and if so, specify the 
degree of increase in severity over and 
above the pre-existing base line of 
disability.  The examiner should 
provide the rationale for the opinions 
provided.  If the requested opinions 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


